Title: To Benjamin Franklin from Jonathan Williams, Jr., 18 December 1781
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond sir.
Nantes Decemr 18. 1781.
I received last Post a letter from Mr Moylan of L’orient in which are these Words.

“If you wish to be deputy Consul of your district I have good Reason to imagine Mr Barclay would willingly authorize you to the Office, let me know your mind privately.”
I have answered thus.
“I conceive myself highly obliged to Mr Barclay for his Intention & much indebted to you for the Communication of it.—My principles were always independant & as in all public Business I ever had more the Interest of my Country than of myself in view I have studiously avoided anything that looks like solicitation, but whenever it pleases the Public or their servants my superiors to confer a Charge on me I will accept it & execute it to the best of my ability.— This if you please you may communicate to Mr Barclay, & assure him that it was the above sentiment only that prevented me from offering him services in that Line, but the appointment coming voluntarily from him cannot be otherwise than agreeable.”
I think it my Duty to communicate this state of the matter to you & hope my Conduct will meet your Approbation.— I confess I should like the appointment because it is a tacit Declaration to the World that my past conduct is approved, & must effectualy dissappoint the Malice of my Enemies.— When you see Mr Barclay I shall be obliged to you if you will give such Concurrence to the Measure as may be necessary, unless you disapprove it—in which Case I shall without the smallest Reluctance lay aside every Thought on the subject.
I am as ever Your most dutifull & affectionate kinsman
Jona Williams J
 
Notation: Williams Mr. Jona. Nantes Dec 18. 1781.
